

	

		II

		109th CONGRESS

		2d Session

		S. 2225

		IN THE SENATE OF THE UNITED STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To provide for the liquidation or reliquidation of

		  entries of certain manufacturing equipment.

	

	

		1.Entry of certain

			 manufacturing equipment

			(a)In

			 GeneralNotwithstanding section 514 of the

			 Tariff Act of 1930 (19 U.S.C. 1514)

			 or any other provision of law, the Bureau of Customs and Border Protection of

			 the Department of Homeland Security shall, not later than 90 days after the

			 receipt of the request described in subsection (b), liquidate or reliquidate as

			 free of duty the entry described in subsection (d).

			(b)RequestLiquidation

			 or reliquidation may be made under subsection (a) with respect to an entry

			 described in subsection (d) only if a request therefor is filed with the Bureau

			 of Customs and Border Protection not later than 90 days after the date of the

			 enactment of this Act.

			(c)Refund of

			 Amounts OwedAny amounts owed by the United States pursuant to

			 the liquidation or reliquidation of the entry described in subsection (d)

			 (including interest from the date of entry) shall be refunded not later than 90

			 days after the date of such liquidation or reliquidation.

			(d)EntryThe

			 entry referred to in subsection (a) is as follows:

				

					 

					

						

							669 01774563February 9,

					 2002

							

						

					

				

			

